DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “means for” (claims 16-20) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   In claim 16, the recited limitations (receiving, determining, fetching, storing) are software functions, without a showing of structure to execute the specific functions.   Similarly for dependent claims 17-20, in addition to the limitations from claim 16, the limitations recited (determining, assigning, denying, releasing…) are software functions without a showing of structure to execute the specific functions.   Applicant is required to show (from the specification), structure that executes these recited functions.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4-9, 10, 12-15, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20150363331) and in view of Norrie (US 8321627) and further in view of Van Antwerpen (US 20210042054)

Claim 1. Yamamoto discloses A data storage device (e.g., storage control device 1, 0030, Fig. 2), comprising:
a non-volatile memory device including plurality of non-volatile memory sets and plurality of endurance groups, wherein each of the plurality of endurance groups includes at least one of the non-volatile memory sets (e.g., The storage device 1D is a device for storing data.  The storage device 1D can be roughly classified into a high-speed storage device 1D(1) having a high response speed and a low-speed storage device 1D(2) having a low response speed, 0036 Fig. 1;  the high-speed storage device 1D(1) is three times the response speed of the low-speed storage device 1D(2), and 100 slots are allocated to the high priority H. In this case, 75 slots can be allocated to the data of which the storage destination is the high-speed storage device 1D(1), and 25 slots can be allocated to the data of which the storage destination is the low-speed storage device 1D(2), 0043); and

a controller coupled to the non-volatile memory device and configured to: receive a pending command message from a host interface, wherein the received pending command message includes a command configured to be executed by a first endurance group of the plurality of endurance groups (e.g., receives a command, to which a priority is set, from the host computer, 0008; storage control device 1 is configured to control input and output of data to/from a plurality of storage devices 1D(1) and 1D(2) and is communicably connected to the host computer 2, 0027-0028 Fig. 1); 

determine an assigned command slot for storing the command; store the fetched command (e.g., Upon receiving a write command, the command executing unit 1B secures a vacant slot on the cache memory 1C and stores write data in the secured vacant slot,  The write data stored in the slot of the cache memory 1C is written to the storage device 1D at an appropriate point of time 0033);
 
 fetch the command from the host device (e.g., command receiving unit 1A is communicably connected to the host computer 2 and receives the commands to which priorities are set, issued from the command issuing unit 2A.  The command receiving unit 1A transmits the received commands to one of a plurality of command executing units 1B so that the commands are processed by the command executing unit 1B, 0031); and 

Yamamoto does not disclose, but Norrie discloses
	wherein the assigned command slot is selected from one of a private command slot pool associated with the first endurance group or a shared command slot pool; in the assigned command slot (e.g., each command queue group 234, 235 and 236 includes individual command queues that each respectively correspond with a memory device of their respective memory channel, the command queue group 234 (which includes a command queue 234.sub.--a and a command queue 234b.) is operationally coupled with the memory device channel interface 240a.  The memory device channel interface 240a is, in turn, operationally coupled with the memory devices 250a and 250b col 9:19-30; a unified command buffer 310, col 10:1-5;  the command buffer  300 is implemented in the command dispatcher 233 of the memory controller 230, a memory partition work schedule may be determined based on respective allocations of the plurality of memory operation command slots to each of the plurality of memory partitions col 10:15-20; FIG. 3 illustrates the use of linked lists for separately and respectively queuing memory operation commands for four memory devices, col 10:43-45).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, with Norrie, providing the benefit of latency management for execution of memory operation commands in data storage devices (see Noorie, col 1:5-8), with command queue is operationally associated with one of a plurality of memory devices included in the data storage device.  Each of the command queues is configured to store memory operation commands pending execution by its respective memory device (col 1:15-25).

Yamamoto and Norrie does not disclose, but Van Antwerpen discloses
	that is shared by two or more of the plurality of endurance groups (eg., Bank sharing possibilities for the examples are shown, including sharing of an NVM bank by two cores or by four cores, 0082 Fig. 9;  In the arrangement of FIG. 8A cores can access any bank and share any bank, 0077; different cores of a same processing device can be ensured access to different banks of a same memory device via TDM read accesses , 0040; While TDM command assignments can be relatively fixed (e.g., established by register on power-on or reset), in other embodiments a processor device can include an active TDM control which can assign TDM command slots dynamically., 0049 Fig. 2A).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, with Norrie, with Van Antwerpen, providing the benefit of  dynamic scheduling may result in variable latency (see Van Antwerpen, 0059 Fig. 5C).


Claim 3. Yamamoto does not disclose, but Norrie discloses 
	wherein the controller is further configured to: determine whether a number of shared command slots assigned to commands configured to be executed by the first endurance group exceeds a predetermined threshold; and deny a shared command slot from being assigned to the fetched command in response to determining the number of shared command slots assigned to commands associated with the first endurance group exceeds the predetermined threshold (e.g., If all the command slots in the unified buffer 310 that are allocated to the given memory partition (including any shared command slots) become occupied (are holding pending commands), the queue arbiter 231 may be configured to stop obtaining memory operation commands from the host computing device 210 for the given memory partition until at least one of the occupied command slots becomes available., col 10:15-37).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, with Norrie, providing the benefit of latency management for execution of memory operation commands in data storage devices (see Noorie, col 1:5-8), with command queue is operationally associated with one of a plurality of memory devices included in the data storage device.  Each of the command queues is configured to store memory operation commands pending execution by its respective memory device (col 1:15-25).

Claim 4. Yamamoto discloses
	wherein the controller is further configured to: receive a command completion request for a first command; determine a first command slot associated with the first command; determine whether the first command slot is a private command slot (e.g., The write data stored in the slot of the cache memory 1C is written to the storage device 1D at an appropriate point of time, 0033); 

	release the first command slot to the private command slot pool associated with the private command slot in response to determining that the first command slot is the private command slot; and release the first command slot to the shared command slot pool in response to determining that the first command slot is not the private command slot (e.g., The slot of which the data is written to the storage device 1D is released as necessary to become a vacant slot and is used for storing other data.  In this description, releasing and reusing a slot is sometimes referred to as "discarding data of the slot", 0033).

Claim 5. Yamamoto does not disclose, but Norrie discloses 
	wherein the controller is further configured to update a shared command slot pool status in response to releasing the first command slot to the shared command slot pool, wherein updating the shared command slot pool status includes updating a number of commands assigned to command slots in the shared command slot pool (e.g., FIG. 4 is a table 400 illustrating command dispatch buffer command slot allocations in accordance with example embodiments.  The allocations illustrated in the table 400 used, e.g., by the command dispatch buffer 300, to allocate memory command slots in the unified command buffer 310 to memory partitions, col 12:4-10).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, with Norrie, providing the benefit of latency management for execution of memory operation commands in data storage devices (see Noorie, col 1:5-8), with command queue is operationally associated with one of a plurality of memory devices included in the data storage device.  Each of the command queues is configured to store memory operation commands pending execution by its respective memory device (col 1:15-25).

Claim 6. Yamamoto discloses
release the first command slot to the shared command slot pool in response to determining that the one or more shared command slots are allocated (e.g., The slot of which the data is written to the storage device 1D is released as necessary to become a vacant slot and is used for storing other data, 0033); and

 release the first command slot to a first private command pool in response to determining that no shared command slots are allocated (e.g., The slot of which the data is written to the storage device 1D is released as necessary to become a vacant slot and is used for storing other data, 0033).

Yamamoto does not disclose, but Norrie discloses 
wherein the controller is further configured to: receive a command completion request for a first command, wherein the first command is stored in a first command slot (e.g., When a memory command for the given memory partition is completed, the command buffer 300 may increase the count of available command slots in the unifiedr 210 for the given partition by one, col 10:25-30); 

determine whether one or more shared command slots in the shared command slot pool are allocated, wherein a shared command slot is determined to be allocated based on the shared command slot storing a command (e.g., all the command slots in the unified buffer 310 that are allocated to the given memory partition (including any shared command slots) become occupied (are holding pending commands), col 10:30-35).


	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, with Norrie, providing the benefit of latency management for execution of memory operation commands in data storage devices (see Noorie, col 1:5-8), with command queue is operationally associated with one of a plurality of memory devices included in the data storage device.  Each of the command queues is configured to store memory operation commands pending execution by its respective memory device (col 1:15-25).

Claim 7. Yamamoto discloses 
	wherein the first private command pool 1s assigned to an endurance group of the plurality of endurance groups that executed the first command (e.g., storage device class (type in the figure) C22 indicates the class of the storage device which is a storage destination of the data stored in a slot, 0082-0083).

Claim 8. Yamamoto discloses 
	wherein the controller is further configured to: update a status of a first private command slot pool in response to releasing the first command slot to the first private command slot pool; and update a status of a in response to releasing the first command slot to the (e.g., The secured slot count C14 indicates the number of slots secured for each priority.  That is, the secured slot count C14 is the number of slots being used for each priority.  The secured slot count is also managed according to the class of the storage device., 0078).

Yamamoto does not disclose, but Norrie discloses 
	shared command slot pool (e.g., shared command slots, col 10:32).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, with Norrie, providing the benefit of latency management for execution of memory operation commands in data storage devices (see Noorie, col 1:5-8), with command queue is operationally associated with one of a plurality of memory devices included in the data storage device.  Each of the command queues is configured to store memory operation commands pending execution by its respective memory device (col 1:15-25).

Claim 10. Yamamoto discloses A method performed by a controller coupled to a non-volatile memory device (e.g., storage control device 1, 0030, Fig. 2),, the method comprising: 
receiving a pending command message from a host interface, wherein the received pending command message includes a command configured to be executed by a first endurance group of the one or more endurance groups (e.g., receives a command, to which a priority is set, from the host computer, 0008; storage control device 1 is configured to control input and output of data to/from a plurality of storage devices 1D(1) and 1D(2) and is communicably connected to the host computer 2, 0027-0028 Fig. 1);
 determining an assigned command slot for storing the command; storing the fetched command (e.g., Upon receiving a write command, the command executing unit 1B secures a vacant slot on the cache memory 1C and stores write data in the secured vacant slot,  The write data stored in the slot of the cache memory 1C is written to the storage device 1D at an appropriate point of time 0033), 
fetching the command from the host device (e.g., command receiving unit 1A is communicably connected to the host computer 2 and receives the commands to which priorities are set, issued from the command issuing unit 2A.  The command receiving unit 1A transmits the received commands to one of a plurality of command executing units 1B so that the commands are processed by the command executing unit 1B, 0031); and 

Yamamoto does not disclose, but Norrie discloses
	wherein the assigned command slot is selected from one of a private command slot pool associated with the first endurance group or a shared command slot pool; in the assigned command slot (e.g., each command queue group 234, 235 and 236 includes individual command queues that each respectively correspond with a memory device of their respective memory channel, the command queue group 234 (which includes a command queue 234.sub.--a and a command queue 234b.) is operationally coupled with the memory device channel interface 240a.  The memory device channel interface 240a is, in turn, operationally coupled with the memory devices 250a and 250b col 9:19-30; a unified command 
buffer 310, col 10:1-5;  the command buffer  300 is implemented in the command dispatcher 233 of the memory controller 230, a memory partition work schedule may be determined based on respective allocations of the 
plurality of memory operation command slots to each of the plurality of memory partitions col 10:15-20; FIG. 3 illustrates the use of linked lists for separately and respectively queuing memory operation commands for four memory devices, col 10:43-45).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, with Norrie, providing the benefit of latency management for execution of memory operation commands in data storage devices (see Noorie, col 1:5-8), with command queue is operationally associated with one of a plurality of memory devices included in the data storage device.  Each of the command queues is configured to store memory operation commands pending execution by its respective memory device (col 1:15-25).

Yamamoto and Norrie does not disclose, but Van Antwerpen discloses
	that is shared by two or more of the plurality of endurance groups (eg., Bank sharing possibilities for the examples are shown, including sharing of an NVM bank by two cores or by four cores, 0082 Fig. 9;  In the arrangement of FIG. 8A cores can access any bank and share any bank, 0077; different cores of a same processing device can be ensured access to different banks of a same memory device via TDM read accesses , 0040; While TDM command assignments can be relatively fixed (e.g., established by register on power-on or reset), in other embodiments a processor device can include an active TDM control which can assign TDM command slots dynamically., 0049 Fig. 2A).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, with Norrie, with Van Antwerpen, providing the benefit of  dynamic scheduling may result in variable latency (see Van Antwerpen, 0059 Fig. 5C).


Claim 12 is rejected for reason similar to claim 3 (see above).
Claim 13 is rejected for reason similar to claim 4 (see above).
Claim 14 is rejected for reason similar to claim 5 (see above).
Claim 15 is rejected for reason similar to claim 6 (see above).


Claim 16. Yamamoto discloses An apparatus (e.g., storage control device 1, 0030, Fig. 2),, comprising:
 means for receiving a pending command message from a host interface, wherein the received pending command message includes a command configured to be executed by a first endurance group of the one or more endurance groups (e.g., receives a command, to which a priority is set, from the host computer, 0008; storage control device 1 is configured to control input and output of data to/from a plurality of storage devices 1D(1) and 1D(2) and is communicably connected to the host computer 2, 0027-0028 Fig. 1);
 means for determining an assigned command slot for storing the command; means for storing the fetched command (e.g., Upon receiving a write command, the command executing unit 1B secures a vacant slot on the cache memory 1C and stores write data in the secured vacant slot,  The write data stored in the slot of the cache memory 1C is written to the storage device 1D at an appropriate point of time 0033);, 
means for fetching the command from the host device (e.g., command receiving unit 1A is communicably connected to the host computer 2 and receives the commands to which priorities are set, issued from the command issuing unit 2A.  The command receiving unit 1A transmits the received commands to one of a plurality of command executing units 1B so that the commands are processed by the command executing unit 1B, 0031).

Yamamoto does not disclose, but Norrie discloses
	wherein the assigned command slot is selected from one of a private command slot pool associated with the first endurance group or a shared command slot pool; in the assigned command slot (e.g., each command queue group 234, 235 and 236 includes individual command queues that each respectively correspond with a memory device of their respective memory channel, the command queue group 234 (which includes a command queue 234.sub.--a and a command queue 234b.) is operationally coupled with the memory device channel interface 240a.  The memory device channel interface 240a is, in turn, operationally coupled with the memory devices 250a and 250b col 9:19-30; a unified command buffer 310, col 10:1-5;  the command buffer  300 is implemented in the command dispatcher 233 of the memory controller 230, a memory partition work schedule may be determined based on respective allocations of the plurality of memory operation command slots to each of the plurality of memory partitions col 10:15-20; FIG. 3 illustrates the use of linked lists for separately and respectively queuing memory operation commands for four memory devices, col 10:43-45).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, with Norrie, providing the benefit of latency management for execution of memory operation commands in data storage devices (see Noorie, col 1:5-8), with command queue is operationally associated with one of a plurality of memory devices included in the data storage device.  Each of the command queues is configured to store memory operation commands pending execution by its respective memory device (col 1:15-25).

Yamamoto and Norrie does not disclose, but Van Antwerpen discloses
	that is shared by two or more of the plurality of endurance groups (eg., Bank sharing possibilities for the examples are shown, including sharing of an NVM bank by two cores or by four cores, 0082 Fig. 9;  In the arrangement of FIG. 8A cores can access any bank and share any bank, 0077; different cores of a same processing device can be ensured access to different banks of a same memory device via TDM read accesses , 0040; While TDM command assignments can be relatively fixed (e.g., established by register on power-on or reset), in other embodiments a processor device can include an active TDM control which can assign TDM command slots dynamically., 0049 Fig. 2A).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, with Norrie, with Van Antwerpen, providing the benefit of  dynamic scheduling may result in variable latency (see Van Antwerpen, 0059 Fig. 5C).


Claim 18 is rejected for reason similar to claim 3 (see above).
Claim 19 is rejected for reason similar to claim 4 (see above).
Claim 20 is rejected for reason similar to claim 6 (see above).

Claims 2, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20150363331) and in view of Norrie (US 8321627), and Van Antwerpen (cited above) and further in view of Cheng (US 20170295112)

Claim 2. Yamamoto does not disclose, but Norrie discloses
wherein, to determine the assigned command slot for storing the received command, the controller is further configured to:
determine whether one or more private command slots are available within the private command slot pool associated with the first endurance group;
assign the fetched command to a first private command slot within the private command slot pool associated with the first endurance group in response to determining that the first private command slot is available within the private command slot pool associated with the first endurance group (e.g., each time the queue arbiter 231 (in accordance with the partition work schedule) obtains a memory operation command for a given memory partition from the host computing device 210, the commad buffer 300 may reduce a count 
of available commands slots for the given memory partition in the unified buffer 310 by one., col 10:20-30);

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, with Norrie, providing the benefit of latency management for execution of memory operation commands in data storage devices (see Noorie, col 1:5-8), with command queue is operationally associated with one of a plurality of memory devices included in the data storage device.  Each of the command queues is configured to store memory operation commands pending execution by its respective memory device (col 1:15-25).

determine whether one or more shared command slots are available within the shared command slot pool associated with the first endurance group; and
assign the fetched command to a first shared command slot within the shared command slot pool in response to determining that the first shared command slot is available within the shared command slot pool (e.g., If all the command slots in the unified buffer 310 that are allocated to the given memory partition (including any shared command slots) become occupied (are holding pending commands), the queue arbiter 231 may be configured to stop obtaining memory operation commands from the host computing device 210 for the given memory partition until at least one of the occupied command slots becomes available, col 10:25-37).

Yamamoto in view of Norrie and Van Antwerpen does not disclose, but Cheng discloses
in response to determining that no private command slots are available within the private command slot pool (e.g., allocate at least a portion of input queue shared buffer 110 to input queue 106a… input queue point controller 104 may be configured to allocate the at least a portion of input queue shared buffer 110 to input queue 106a based on an amount of available space in input buffer 108a and whether the amount of available space in the input buffer 108a is equal to or less than a predefined threshold of available space, 0027 Fig. 1).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, with Norrie, and Van Antwerpen with Cheng, providing the benefit of To avoid such blocking of the transmission point … such an allocation may enable the entirety of the packet to be moved away from the transmission point and allow the transmission point to be freed up and continue unimpeded (see Cheng, 0027).

Claim 11 is rejected for reason similar to claim 2 (see above).
Claim 17 is rejected for reason similar to claim 2 (see above).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20150363331) and in view of Norrie (US 8321627), and further in view of Van Antwerpen (cited above) and Benisty (US 20200104056)

Claim 9. Yamamoto does not disclose, but Norrie discloses 
	wherein the shared command slot pool is accessible to and shared by each of the one or more endurance groups (e.g., a shared bus between the memory controller 130 and the memory devices 150 of a given memory channel, including communicating memory operation commands, chip select information, as well as managing communication of other data and control information between the memory controller 130 and the memory devices 150 over a corresponding memory device channel interface 140, col 6:5-15).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, with Norrie, providing the benefit of latency management for execution of memory operation commands in data storage devices (see Noorie, col 1:5-8), with command queue is operationally associated with one of a plurality of memory devices included in the data storage device.  Each of the command queues is configured to store memory operation commands pending execution by its respective memory device (col 1:15-25).

Yamamoto and Norrie does not disclose, but Van Antwerpen discloses
	wherein the each of the plurality of endurance groups has a minimal performance and guaranteed quality of service QoS) that is supported by the each of the plurality of endurance groups (eg., bandwidth can be increased for some processes (e.g., cores) and decreased for others to achieve a desired performance. In such approaches, because TDM scheduling in employed, every process can be guaranteed access to the NVM device with some capped or fixed latency., 0070).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, with Norrie, with Van Antwerpen, providing the benefit of  dynamic scheduling may result in variable latency (see Van Antwerpen, 0059 Fig. 5C).

Yamamoto and Norrie and Van Antwerpen does not disclose, but Benisty discloses
	wherein the each of the plurality of endurance groups broadcasts the minimal performance and guaranteed QoS to at least one of the controller or the host device (eg., t a memory device to advertise its performance capabilities and resources in addition to its structural/format capabilities to a host, 0024;  FIG. 9, a method for providing QoS levels to host commands using namespace management of memory device resources, 0084).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, with Norrie, with Van Antwerpen, with Benisty, providing the benefit of   advantageous to define performance attributes that control the performance (also referred to herein as quality of service (QoS)) for each supported namespace so a host can better utilize memory device resources to provide desired performance (see Benisty, 0021).

Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive. 
For claims 1, 10 and 16, Applicant argues that the cited references do not disclose the amended limitations related to shared command slot pool.  The Office disagrees.

Yamamoto and Norrie does not disclose, but Van Antwerpen discloses
	that is shared by two or more of the plurality of endurance groups (eg., Bank sharing possibilities for the examples are shown, including sharing of an NVM bank by two cores or by four cores, 0082 Fig. 9;  In the arrangement of FIG. 8A cores can access any bank and share any bank, 0077; different cores of a same processing device can be ensured access to different banks of a same memory device via TDM read accesses , 0040; While TDM command assignments can be relatively fixed (e.g., established by register on power-on or reset), in other embodiments a processor device can include an active TDM control which can assign TDM command slots dynamically., 0049 Fig. 2A).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including receiving commands from a host and executing commands on high speed or low speed storage devices as disclosed by Yamamoto, with Norrie, with Van Antwerpen, providing the benefit of  dynamic scheduling may result in variable latency (see Van Antwerpen, 0059 Fig. 5C).

	Applicant argues that the cited references do not disclose endurance group.  The Office submits that Applicant is arguing limitations from the specifications that are not recited in the claims.  	
	Applicant’s arguments for dependent claims 2-9, 11-15 and 17-20 are based on dependency from claims 1, 10 and 16.
	For claims 2, 11 and 17, Applicant argues that the cited references do not disclose the amended limitations from claims 1, 10 and 16.  These amended limitations are addressed in the above rejections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135